In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 13‐1256

UNITED STATES OF AMERICA,
                                                    Plaintiff‐Appellee,

                                  v.


DARIUS R. HOWARD,
                                                Defendant‐Appellant.

         Appeal from the United States District Court for the 
                   Western District of Wisconsin.
           No. 12‐CR‐83‐BBC — Barbara B. Crabb, Judge. 


     ARGUED MAY 28, 2013 — DECIDED AUGUST 30, 2013 


  Before  EASTERBROOK,  Chief  Judge,  and  WILLIAMS  and
HAMILTON, Circuit Judges.
    HAMILTON, Circuit Judge. Appellant Darius Howard pled
guilty to unlawful possession of a firearm by a felon, 18 U.S.C.
§  922(g)(1),  and  possession  of  crack  cocaine  with  intent  to
distribute, 21 U.S.C. § 841(a)(1), but he reserved his right to
appeal  the  district  court’s  denial  of  his  motion  to  suppress
evidence. On appeal Howard challenges both the denial of his
motion to suppress and his sentence.
2                                                   No. 13‐1256

    We affirm both the denial of the motion to suppress and the
sentence.  The  police  had  sufficient  reason  to  stop  Howard
briefly in the course of making a potentially dangerous arrest
of Howard’s associate on suspicion of violent, armed crimes.
Once Howard was stopped, the discovery of the drugs in his
pocket became inevitable. Police officers noticed that he and
his associates had bloodstains on their clothes. The police then
quickly found a gun wrapped in a bloody shirt in their vehicle.
Within moments, Howard and his associates were identified as
suspects in a very recent armed robbery and were arrested.
Because we affirm the drug conviction, Howard’s challenge to
the Sentencing Guideline calculation on his firearm conviction
is moot. His below‐guideline sentence on the drug charge was
reasonable. 
I. The Motion to Suppress
    A. Factual and Procedural Background
    Police Detective Matthew Wiza was staking out a parking
lot looking for Marcus Johnson in Fitchburg, Wisconsin, when
a van known to be associated with Johnson arrived. Detective
Wiza had probable cause to arrest Johnson for pistol‐whipping
a man at a bar one week earlier. Johnson was also a suspect in
a recent shooting. As the van parked, Detective Wiza radioed
for backup and drove toward the van. 
    Johnson exited the vehicle with another man, later identi‐
fied  as  Christopher  Carthans,  and  walked  toward  an  apart‐
ment building. Detective Wiza exited his vehicle and drew his
gun, believing that Johnson could be armed and dangerous.
When Wiza was 15 to 20 feet from Johnson, he was surprised
when  two  more  men,  defendant  Darius  Howard  and  Ari
No. 13‐1256                                                                         3

Williams, exited the same van.1 Until that moment, Detective
Wiza had believed that only two men had been in the van. He
suddenly felt that he was “kind of in a bad situation because I
was in between two groups of individuals and I was outnum‐
bered.” Detective Wiza turned his gun toward Howard and
Williams, who were closer to him, and ordered all four men to
the ground to control the situation until other officers arrived. 
    Officer Mike O’Keefe arrived on the scene moments later.
He  approached  Johnson  and  Carthans  while  Wiza  kept  his
attention on Howard and Williams. Officer O’Keefe proceeded
to  arrest  Johnson.  Johnson,  however,  made  it  difficult  for
O’Keefe  to  handcuff  him.  Carthans  took  advantage  of  this
distraction and fled the scene. (He was later captured.) After
successfully arresting Johnson, Officer O’Keefe searched him
incident  to  arrest  and  found  11  grams  of  crack  cocaine  in  a
sandwich bag in his pocket. He also noticed that Johnson had
bloodstains  on  his  jeans  and  shoes.  Officer  O’Keefe  then
secured Johnson in his patrol car. 
    As Officer O’Keefe was arresting Johnson, Detective Wiza
continued to detain Howard and Williams. Wiza testified that
Howard  had  complied  with  his  commands,  was  not  acting
“suspiciously in any way,” and was not “making any [furtive]
movements.” Additionally, Carthans had not yet fled at this
point. Nevertheless, Detective Wiza decided to place Howard
in handcuffs and frisk him for weapons for the officers’ safety.


1
     In  its  recitation  of  the  facts,  the  government  refers  to  Howard  and
Williams as “two more black males.” We do not understand how the race
of  these  men  is  relevant  to  the  issues  on  appeal.  We  trust  this  was  just
careless drafting on the part of the government. 
4                                                      No. 13‐1256

Because  Detective  Wiza  had  only  one  pair  of  handcuffs,  he
frisked Howard with only one hand, keeping his gun trained
on Williams with the other.
    After  placing  Johnson  in  his  patrol  car,  Officer  O’Keefe 
came to help Detective Wiza. As he approached Howard and
Williams, Officer O’Keefe noticed that both, like Johnson, had
blood on their clothing. O’Keefe handcuffed Williams and then
frisked both Williams and Howard for weapons. He believed
a weapons frisk was necessary “[b]ecause of the incident that
had occurred, because of the high‐risk stop and because of the
circumstances  that  were  taking  place  at  our  contact.”  The
district court found as a fact that when Officer O’Keefe frisked
Howard,  he  did  not  know  that  Detective  Wiza  had  already
given  Howard  a  brief,  one‐handed  frisk.  (Howard  contends
that the district court’s factual determination was an error. As
explained below, this disputed point does not matter.)
    Officer  O’Keefe’s  frisk  of  Howard  was  more  thorough.
While  moving his hand over Howard’s pocket, O’Keefe  felt
what he believed to be a sandwich bag. O’Keefe testified that
he suspected there were drugs in the bag because he had found
a  sandwich  bag  with  drugs  in  Johnson’s  pocket  moments
earlier. O’Keefe tested this suspicion by squeezing the object
between  his  fingers  until  he  felt  a  hard  substance.  He  then
reached into Howard’s pocket and pulled out a sandwich bag
that contained half an ounce of crack cocaine. 
   At  that  moment,  Howard  and  Williams  were  both
handcuffed, Johnson was handcuffed and in the patrol car, and
Carthans was still at large. Detective Wiza began to investigate
the reason all the men had blood on their clothes. He briefly
No. 13‐1256                                                               5

searched the van and found a baseball bat and a gun wrapped
in a bloody shirt.2 Soon after, City of Madison police arrived
and said that the men were suspects in an armed robbery that
had occurred in Madison less than an hour earlier. (Howard
later told the police that he used the shirt to wipe the robbery
victim’s blood off the gun at Johnson’s request. This was the
basis  for  Howard’s  federal  conviction  for  possession  of  a
firearm.) Howard, Williams, and Carthans were arrested by
Madison police for the armed robbery.
   Howard was also charged in federal court with the firearm
and drug offenses, and he moved to suppress the crack cocaine
and the statements he made to police following his arrest. He
argued that his detention and the second frisk that found the
drugs violated the Fourth Amendment because the police had
no basis to stop and frisk him. The district judge referred the
matter to a magistrate judge to conduct a suppression hearing.
The magistrate judge concluded that both the stop and the frisk
were reasonable measures to protect the police officers during
an unexpectedly chaotic encounter. See United States v. Howard,
12‐CR‐83‐BBC,  2012  WL  5389673  (W.D.  Wis.  Oct.  22,  2012).
Howard objected to the report. The district judge reviewed the
motion and reached the same result. Howard then pled guilty
but reserved his right to appeal the suppression ruling.
     We review the district court’s legal conclusions de novo and
its  factual  determinations  for  clear  error.  United  States  v.


2
   The magistrate judge found that Officer O’Keefe had seen the bloody shirt
when he first arrived on the scene. The district judge chose not to rely on
that finding, and we follow suit, but that finding would create a stronger
case for the stop earlier on.
6                                                        No. 13‐1256

Clinton,  591  F.3d  968,  971  (7th  Cir.  2010).  Under  clear  error
review,  “we  will  not  overturn  the  district  court’s  factual
findings unless we are left with a definite and firm conviction
that the district court was mistaken.” Id. (quotation omitted).
We review de novo mixed questions of law and fact, such as
whether the stop and frisk were constitutional. United States v.
Burnside, 588 F.3d 511, 517 (7th Cir. 2009).
    We consider separately whether first the stop and then the
frisk were constitutional. See Terry v. Ohio, 392 U.S. 1, 19–20
(1968); United States v. Brown, 188 F.3d 860, 864 (7th Cir. 1999).
We affirm the denial of the motion to suppress because (1) the
Terry  stop  of  Howard  was  reasonable,  and  (2)  regardless  of
whether the frisk was constitutional at the moment it occurred,
the evidence Howard seeks to suppress inevitably would have
been discovered lawfully and independently of any arguable
constitutional violation. See Nix v. Williams, 467 U.S. 431, 444
(1984); United States v. Marrocco, 578 F.3d 627, 637‐38 (7th Cir.
2009). We begin with the stop of Howard.
    B. The Terry Stop 
    The  Fourth  Amendment  guarantees  “[t]he  right  of  the
people  to  be  secure  in  their  persons,  houses,  papers,  and
effects,  against  unreasonable  searches  and  seizures  …  .”
Generally, a seizure is “‘reasonable’ only if based on probable
cause.” See Bailey v. United States, 133 S. Ct. 1031, 1037 (2013),
quoting  Dunaway  v.  New  York,  442  U.S.  200,  213  (1979).  The
Supreme Court has long recognized, however, that police may
briefly stop people on reasonable suspicion that is less than
probable  cause.  To  determine  whether  such  intrusions  are
constitutional, courts balance the intrusion on personal liberty
No. 13‐1256                                                            7

with  the  governmental  interest  in  making  the  seizure.  See
Terry,  392  U.S.  at  20–21;  see  also  Bailey,  133  S.  Ct.  at  1037
(recognizing line of cases holding police intrusions based on
less than probable cause lawful where “the intrusion on the
citizen’s privacy was so much less severe than that involved in
a traditional arrest that the opposing interests in crime preven‐
tion  and  detection  and  in  the  police  officer’s  safety  could
support the seizure as reasonable”) (quotations omitted).
    Applying this interest‐balancing approach to the question
of reasonableness, the Supreme Court has recognized limited
situations  at  the  scene  of  police  activity  in  which  it  may  be
reasonable for police to detain people not suspected of criminal
activity  themselves,  so  long  as  the  additional  intrusion  on
individual  liberty  is  marginal  and  is  outweighed  by  the
governmental interest in conducting legitimate police activities
safely  and  free  from  interference.  See,  e.g.,  Muehler  v.  Mena,
544 U.S. 93, 98 (2005) (police may detain anyone on residential
premises being searched pursuant to lawful search warrant,
regardless  of  individual  suspicion);  Maryland  v.  Wilson,  519
U.S.  408,  413–15  (1997)  (police  may  order  passenger  out  of
stopped car without suspicion; “risk of harm to both the police
and  the  occupants  is  minimized  if  the  officers  routinely
exercise  unquestioned  command  of  the  situation”),  quoting
Michigan  v.  Summers,  452  U.S.  692,  702–03  (1981);  see  also
Brendlin  v.  California,  551  U.S.  249,  258  (2007)  (“It  is  also
reasonable for passengers to expect that a police officer at the
scene  of  a  crime,  arrest,  or  investigation  will  not  let  people
move around in ways that could jeopardize his safety.”).
    In this case, it was reasonable for the police to stop Howard
in the course of arresting Johnson. The police were attempting
8                                                     No. 13‐1256

to make a dangerous arrest based on probable cause. They had
a substantial interest in making the arrest safely and without
interference.  Police  officers  executing  searches  for  weapons,
supported  by  probable  cause,  have  a  legitimate  interest  in
securing  the  premises  they  enter.  See  Los  Angeles  County  v.
Rettele, 550 U.S. 609, 613 (2007) (per curiam); Muehler, 544 U.S.
at 100. A similar interest was present here.
    Detective  Wiza  was  alone  and  was  attempting  to  arrest
Johnson for a violent crime involving a gun. He was surprised
when Johnson’s associates exited the same van. He reasonably
concluded that they presented a potential threat to his ability
to arrest Johnson safely. Though Detective Wiza did not have
any  particular  reason  at  that  moment  to  believe  Howard,
Williams, or Carthans was dangerous, he was justified in at
least  being  cautious  of  those  accompanying  Johnson.  By
ordering  Howard,  Williams,  and  Carthans  to  the  ground,
Detective Wiza was able to control the movement of those at
the scene, to ensure that there was no interference, and to keep
them out of any potential lines of fire. This step increased the
likelihood that Johnson would be arrested safely.
    We recognize that this intrusion on Howard’s liberty was
substantial. See Terry, 392 U.S. at 16–17. Being ordered to the
ground at gunpoint is a substantial infringement on individual
liberty under any circumstances. Howard was not only denied
freedom of movement but could reasonably have been terrified
by a firearm aimed at him. Anyone watching the scene might
well have believed that he was under arrest. The seizure was
significant but still did not amount to a full arrest and therefore
did not need to be supported by probable cause. See United
States v. Weaver, 8 F.3d 1240, 1244 (7th Cir. 1993) (measured use
No. 13‐1256                                                      9

of force does not turn seizure into arrest). On these facts, the
governmental interest in ensuring that the police could safely
arrest  Johnson  without  worrying  about  those  who  had  just
exited  the  same  vehicle  with  him  outweighs  this  brief  but
significant  intrusion  on  Howard’s  liberty.  Essential  to  this
conclusion are the facts that the police had probable cause to
believe Johnson had committed a crime of violence with a gun,
and that the other men had been riding with him in the same
van. These facts are critical because they made the concern for
officer safety specific and strong. It was reasonable for Detec‐
tive Wiza to seize Howard briefly in the course of arresting
Johnson. 
    These  limits  on  our  reasoning  are  important.  We  have
previously held that similar detentions of bystanders violated
the Fourth Amendment when the police did not have probable
cause to believe the target of the arrest or search had commit‐
ted a violent crime or was otherwise dangerous. See Baird v.
Renbarger, 576 F.3d 340, 344–45 (7th Cir. 2009) (unreasonable
for  police  officer  to  point  submachine  gun  at  compliant
bystanders  when  executing  search  warrant  involving  non‐
violent crime where there was no known threat to safety and
no one tried to resist or flee; distinguishing cases finding such
conduct reasonable when danger to police was supported by
probable cause); Jacobs v. City of Chicago, 215 F.3d 758, 773–74
(7th Cir. 2000). The specific reasons to think Johnson may have
been armed and dangerous in this case distinguish these and
other similar cases.
   The  duration  of  the  seizure  also  fit  this  justification.
Howard was seized—on this precautionary basis—for only a
few minutes until Johnson was arrested. Then Officer O’Keefe
10                                                          No. 13‐1256

came over and almost immediately noticed facts that gave the
police particularized suspicion to continue to keep Howard on
the scene. Johnson, Howard, and Williams all had blood on
their clothing, clearly justifying further inquiry. The suspicion
quickly rose higher when the police discovered a bloody gun
in  the  van  where  Howard  had  just  been  riding  and  then
learned that he and the others were potential suspects in a very
recent  armed  robbery.  These  facts  all  provided  reasonable
suspicion  for  the  officers  to  keep  Howard  at  the  scene  to
investigate  the  bloodstains  and  the  bloody  gun  after  the
justification for the initial seizure (the need to arrest Johnson
safely) ended. See Terry, 392 U.S. at 30.
    Further,  it  is  still  imperative  that  the  police  not  take
shortcuts  that  leave  them  in  dangerous  situations  requiring
greater uses of force. If police were to wait for a suspect to be
in a crowd when there was a clear opportunity to arrest him
alone,  a  seizure  of  others  in  the  area  might  well  be  found
unreasonable. Any arguable necessity for those seizures would
have  been  created  by  the  actions  of  the  police  and  not  the
necessities  inherent  in  ordinary  police  work.  See  United
States  v.  Johnson,  170  F.3d  708,  721  (7th  Cir.  1999)  (Evans,  J.,
concurring) (“If the police use a shortcut and a need to protect
themselves arises, they run the risk of not being able to use, in
court, evidence they stumble on.”).
    Regarding the seizure, Howard also argues that the use of
handcuffs was not justified and made his seizure unreasonable.
Handcuffs in a Terry stop and frisk are not and should not be
the norm. See Rabin v. Flynn, — F.3d —, 2013 WL 3455689, at *4
(7th Cir. 2013); id. at *8–*10 (Rovner, J., concurring); Ramos v.
City  of  Chicago,  716  F.3d  1013,  1018  (7th  Cir.  2013)  (“The
No. 13‐1256                                                         11

proliferation  of  cases  in  this  court  in  which  ‘Terry’  stops
involve handcuffs … is disturbing, and we would caution law
enforcement officers that the acceptability of handcuffs in some
cases  does  not  signal  that  the  restraint  is  not  a  significant
consideration in determining the nature of the stop.”). Their
use  is  not  always  unconstitutional,  though,  at  least  where
police officers can point to specific reasons for believing that
handcuffing the particular person during the stop was needed
for safety or to prevent flight. See Rabin, — F.3d at —, 2013 WL
3455689, at *8–*10 (Rovner, J. concurring) (reviewing case law);
United States v. Stewart, 388 F.3d 1079, 1084–85 (7th Cir. 2004)
(approving  handcuffing  and  seating  person  suspected  of
armed  bank  robbery  in  back  of  police  car);  United  States  v.
Smith,  3  F.3d  1088,  1095–96  (7th  Cir.  1993)  (approving
handcuffing  persons  suspected  of  drug  trafficking  where
officer based action on safety concerns, the time of night, the
general  environment,  and  the  nature  of  the  offenses);  see
generally  Muehler,  544  U.S.  at  100  (“safety  risk  inherent  in
executing  a  search  warrant  for  weapons  was  sufficient  to
justify  the  use  of  handcuffs,  the  need  to  detain  multiple
occupants made the use of handcuffs all the more reasonable”).
On the other hand, when particularized suspicion is lacking,
restrictive means of detention generally run afoul of the Fourth
Amendment. See, e.g., Baird, 576 F.3d at 344–45; Jacobs, 215 F.3d
at 773–74.
   Detective  Wiza  handcuffed  Howard  moments  after
ordering him to the ground. At that time Wiza had no specific
reason  to  believe  that  Howard  was  involved  in  criminal
conduct or a threat. Howard was lying on the ground and was
compliant before he was handcuffed, and according to Wiza’s
12                                                    No. 13‐1256

testimony,  Carthans  had  not  yet  fled.  The  application  of
handcuffs without any particularized suspicion that Howard
was a threat made the seizure much more intrusive.
    But even if the use of handcuffs might have been unconsti‐
tutional, that would not require suppression of the evidence.
The  application  of  handcuffs  increased  the  severity  of  the
seizure  but  did  not  prolong  it  or  permit  the  discovery  of
evidence that would not have been discovered otherwise. With
or  without  handcuffs,  the  brief  detention  of  Howard  was
lawful and remained so through the time that police saw the
blood on him and found the gun in the car. The discovery of
the blood and the gun justified his continued detention. If the
application of handcuffs had been clearly unconstitutional, the
proper  remedy  would  have  been  a  suit  against  the  officers
under 42 U.S.C. § 1983, not suppression of the evidence. See
Rabin, — F.3d at —, 2013 WL 3455689 at *4 (affirming qualified
immunity for officers who handcuffed subject in Terry stop to
investigate  whether  his  possession  of  firearm  was  lawful);
Baird v. Renbarger, 576 F.3d 340, 344 (7th Cir. 2009) (affirming
denial  of  qualified  immunity  where  officer  pointed  subma‐
chine gun at cooperative persons present at execution of search
warrant  regarding  non‐violent  crime);  El‐Ghazzawy  v.
Berthiaume,  636  F.3d  452,  459–60  (8th  Cir.  2011)  (denying
qualified  immunity  for  the  use  of  handcuffs  during  a  Terry
stop); Bowden v. Town of Speedway, 539 F. Supp. 2d 1092, 1101
(S.D.  Ind.  2008)  (granting  detainee’s  motion  for  summary
judgment  where  he  was  kept  handcuffed  in  police  car  long
after basis for Terry stop had been resolved).
No. 13‐1256                                                         13

   C. The Second Frisk
    Howard does not challenge the first frisk, which yielded no
evidence. We turn to whether the second frisk was reasonable.
The power to conduct a Terry stop does not automatically give
police  the  power  to  frisk  the  subject  for  weapons.  Terry,
392 U.S. at 27. There must be a separate inquiry into whether
the frisk was constitutional, see United States v. Brown, 188 F.3d
860, 864 (7th Cir. 1999), which depends on whether the police
had a reasonable belief that the person was armed and danger‐
ous. Terry, 392 U.S. at 27. Such suspicion must be specific to the
person being searched and may not arise from mere proximity
to criminal conduct. See Ybarra v. Illinois, 444 U.S. 85, 94 (1979)
(“The ‘narrow scope’ of the Terry exception does not permit a
frisk for weapons on less than reasonable belief or suspicion
directed at the person to be frisked, even though that person
happens  to  be  on  premises  where  an  authorized  narcotics
search is taking place.”); see also Maryland v. Buie, 494 U.S. 325,
334 n.2 (1990) (“Even in high crime areas, where the possibility
that any given individual is armed is significant, Terry requires
reasonable, individualized suspicion before a frisk for weapons
can be conducted.”).
    Howard’s primary argument is that it was unreasonable for
Officer  O’Keefe  to  frisk  him  because  O’Keefe  knew  that
Detective  Wiza  had  already  frisked  him.  The  district  court
found as a fact that O’Keefe did not know about the prior frisk
by  Wiza.  We  see  no  error  of  fact  or  law  on  this  issue.  The
district court’s finding of fact was reasonable and certainly not
clearly  erroneous.  And  even  if  the  factual  finding  had  been
erroneous, it is not necessarily unreasonable for police to frisk
a  person  more  than  once  when  he  has  been  seized  on  the
14                                                     No. 13‐1256

rapidly evolving scene of police activity. See United States v.
Robinson, 615 F.3d 804, 806‐08 (7th Cir. 2010) (not unreasonable
for officer to frisk defendant a second time at a chaotic scene).
    The proper inquiry is whether the frisk was reasonable on
the facts known to the officer at the relevant moment. There are
many  cases  where  a  first  frisk  misses  a  hidden  weapon,
sometimes with consequences that are serious or worse. Even
if Officer O’Keefe had known that Detective Wiza had given
Howard a brief frisk, it would have been reasonable to frisk
him  a  second  time  as  long  as  he  had  a  credible  reason  to
believe that Wiza might have missed a dangerous weapon. The
propriety of the second frisk turns on whether Officer O’Keefe
had  reasonable  suspicion  to  believe  that  Howard,  at  the
moment he frisked him, was a threat to officer safety.
    When Officer O’Keefe searched Howard, Johnson had been
successfully arrested, and Howard was lying handcuffed on
the  ground.  Neither  Detective  Wiza  nor  Officer  O’Keefe
articulated any specific reason for believing that Howard was
then a threat to their safety. Detective Wiza testified  that he
had no reason to suspect that Howard was dangerous. Officer
O’Keefe justified the frisk “[b]ecause of the incident that had
occurred,  because  of  the  high‐risk  stop  and  because  of  the
circumstances  that  were  taking  place  at  our  contact.”  True,
Carthans had fled by this point and the police investigation
was ongoing, but a frisk for weapons requires particularized
suspicion to justify the intrusion. It is difficult for us to see any
particularized suspicion that Howard was armed and danger‐
ous at that moment. 
No. 13‐1256                                                         15

    In  the  end,  though,  we  need  not  decide  conclusively
whether the search exceeded the constitutional limits on Terry
frisks.  Even  if  the  frisk  was  unconstitutional,  suppression
would  not  be  justified  as  a  remedy.  The  police  would  have
discovered the evidence independent of the potential constitu‐
tional  violation,  bringing  this  case  within  the  inevitable
discovery doctrine. 
   D. Inevitable Discovery
    The inevitable discovery doctrine permits the government
to introduce evidence seized in violation of the Fourth Amend‐
ment “if the Government can prove, by a preponderance of the
evidence, that the officers ‘ultimately or inevitably would have
…  discovered  [the  challenged  evidence]  by  lawful  means.’”
United  States  v.  Marrocco,  578  F.3d  627,  637  (7th  Cir.  2009),
quoting Nix v. Williams, 467 U.S. 431, 444 (1984). To meet this
burden,  the  government  must  demonstrate  both  (1)  that  “it
had, or would have obtained, an independent, legal justifica‐
tion  for  conducting  a  search  that  would  have  led  to  the
discovery of the evidence” and (2) “that it would have con‐
ducted a lawful search absent the challenged conduct.” Id. at
637–38. Both requirements are met in this case. 
   While Howard was still being lawfully detained, the police
discovered bloodstains on his and the other men’s clothing,
and then found the gun in the bloody shirt in the van. These
discoveries  allowed  the  police  to  extend  the  detention  of
Howard while they investigated the source of the blood.
   Within minutes, the police discovered that the blood was
probably from the victim of a recent armed robbery in which
Howard  and  the  others  were  suspects.  The  Madison  police
16                                                    No. 13‐1256

arrived quickly, confirmed that Howard matched the descrip‐
tion of one of the suspects, and arrested him. Thus, independ‐
ent of the frisk by Officer O’Keefe, Howard would have been
searched lawfully incident to that arrest. See Davis v. United
States,  131  S.  Ct.  2419,  2424  (2011)  (recognizing  rule  that
“officer who makes a lawful arrest may conduct a warrantless
search of the arrestee’s person”). The crack would have been
discovered  then,  independent  of  any  arguable  violation
involved in the second frisk.
    No step in that hypothetical sequence would have violated
the Fourth Amendment or depended on any Fourth Amend‐
ment violation. The two aspects of the actual events that raise
the most serious constitutional questions—the handcuffing and
the frisk—are independent of this chain of events. The hand‐
cuffs did not prolong the seizure, and the police discovered the
bloodstains, gun, and bloody shirt so quickly that arrest and a
search incident to arrest were inevitable. Even if the second
frisk  was  not  lawful,  the  motion  to  suppress  was  properly
denied.
II. Sentencing
    The district court sentenced Howard to concurrent prison
sentences of 120 months for the gun offense and 180 months
for  the  drug  offense.  Howard  raises  two  challenges  to  his
sentence:  (1)  that  the  district  court  improperly  applied  an
armed robbery cross‐reference when calculating the guideline
range for the gun offense, and (2) that his below‐guideline 180‐
month sentence for the drug offense was unreasonable. Neither
argument is persuasive.
No. 13‐1256                                                       17

   A. Armed Robbery Cross‐Reference
    Howard  first  argues  that  the  district  court  incorrectly
calculated his offense level for the gun offense by erroneously
applying an armed robbery cross‐reference for his involvement
in  the  earlier  armed  robbery.  The  guideline  for  unlawful
possession of a firearm instructs the court to use the offense
level  for  another  offense  in  the  guideline  calculation,  here
armed robbery, if the defendant possessed the firearm during
the  other  offense  and  the  offense  level  for  the  other  crime
would  be  greater.  U.S.S.G.  §  2K2.1(c)(1)(A).  Howard  argues
that the cross‐reference should not apply because he did not
possess the gun during the robbery itself but only afterward.
The cross‐reference raised the base offense level for Howard’s
gun offense from 24 to 33. Howard’s base offense level for the
drug offense, however, was 34, meaning the guideline range
for the drug offense was greater than for the gun offense.
    Howard  raised  this  argument  to  preserve  it  in  the  event
that the drug conviction was overturned, but counsel correctly
noted at oral argument that the issue would not matter if we
affirm the denial of the motion to suppress because the 120‐
month sentence for the firearm offense runs concurrently with
the longer 180‐month sentence for the drug offense. Regardless
of whether the cross‐reference was correctly applied, the length
of Howard’s sentence remains the same: 180 months. We need
not decide whether the cross‐reference was properly applied
in this case.
   B. Reasonableness of the 180‐Month Sentence 
   Howard  also  argues  that  his  180‐month  sentence  was
erroneous because the district judge (1) did not comment on
18                                                         No. 13‐1256

his arguments that prosecutorial heavy‐handedness was the
real  reason  he  was  a  career  offender  and  that  the  federal
sentence  should  run  concurrently  with  any  state‐imposed
sentence,  and  (2)  imposed  a  substantively  unreasonable
sentence. We review de novo the procedural argument that the
court  failed  to  consider  Howard’s  arguments,  see  United
States v. Marin‐Castano, 688 F.3d 899, 902 (7th Cir. 2012), and
we  review  the  substantive  reasonableness  of  a  sentence  for
abuse  of  discretion,  see  Gall  v.  United  States,  552  U.S.  38,  46
(2007).  The  district  court  must  show  that  it  exercised  its
discretion  by  commenting  on  a  defendant’s  principal  argu‐
ments that are “not so weak as not to merit discussion,” United
States  v.  Cunningham,  429  F.3d  673,  679  (7th  Cir.  2005),  but
“little explanation is necessary when a court decides to impose
a sentence within the Guidelines range.” United States v. Tyra,
454 F.3d 686, 688 (7th Cir. 2006). Howard’s 180‐month sentence
was below the correctly calculated guideline range of 188 to
235 months and is presumed reasonable in an appeal by the
defendant. See United States v. Poetz, 582 F.3d 835, 837 (7th Cir.
2009).
    The district court adequately considered Howard’s argu‐
ments. The judge considered and rejected Howard’s argument
that  a  more  lenient  sentence  would  have  been  appropriate
because  he  qualified  as  a  career  offender  only  because  of
prosecutorial  heavy‐handedness.  The  judge  rejected  the
premise  of  the  argument,  explaining  that  Howard  was  “so
close to aging out that either he was—either he was waived
into adult court or he wouldn’t have any kind of a sentence to
serve  at  all  in  response  to  a  crime  that  involved  someone
having eight stitches.” The judge then went on to explain why
No. 13‐1256                                                       19

the 180‐month sentence was reasonable based on the particular
circumstances  of  the  case:  Howard  had  been  involved  in
criminal activity since he was thirteen years old, had shown no
sign  of  stopping,  continued  to  possess  firearms  after  being
convicted  of  a  felony,  and  posed  a  continuing  threat  to  the
community.  This  response  shows  that  the  judge  considered
and rejected Howard’s argument that the guideline range did
not accurately reflect his criminal history. See Poetz, 582 F.3d at
838 (noting that a full “[e]xplanation is not necessary where
anyone acquainted with the facts would have known without
being  told  why  the  judge  had  not  accepted  the  argument”)
(quotations omitted).
    The judge also acknowledged and rejected the argument
that  the  sentence  should  run  concurrently  with  any  state‐
imposed sentence. District judges now have discretion to order
a federal sentence to run concurrently with or consecutively to
an anticipated state sentence. Setser v. United States, 132 S. Ct.
1463,  1473  (2012).  The  judge  expressly  declined  to  order
concurrent state and federal sentences. The judge said she had
spent  a  lot  of  time  thinking  about  the  sentence  and  had
ultimately decided to reject a sentence concurrent with a state
sentence, believing it was important that Howard serve a 15‐
year  federal  sentence.  This  explanation  was  minimal  but
sufficient to show that the judge exercised her discretion by
considering  Howard’s  argument.  See  United  States  v.  Curby,
595 F.3d 794, 797 (7th Cir. 2010) (per curiam) (general state‐
ment that judge considered argument is a sufficient exercise of
discretion; distinguishing previous cases requiring remand on
ground that they involved unaddressed arguments). 
20                                                  No. 13‐1256

    Finally, the 180‐month sentence is substantively reasonable.
It was below the applicable guideline range and therefore is
presumed reasonable on an appeal by the defendant. See, e.g., 
Poetz,  582  F.3d  at  837.  The  district  judge  considered  the
statutory factors under 18 U.S.C. § 3553(a). She discussed the
nature  and  circumstances  of  the  offense  and  Howard’s
personal characteristics, and she explained the need for a long
sentence to protect the public, to promote respect for the law,
and to provide Howard with correctional programming. The
judge also expressed regret that there was not an alternative to
a  prison  sentence  and  discussed  Howard’s  mitigating  argu‐
ments concerning his difficult childhood. The judge gave this
case serious consideration and settled on a reasonable below‐
guideline sentence. 
     The judgment of the district court is AFFIRMED.